Creighton

UNIVERSITY

 

 

June 15, 2016

Dr. Marybeth Canning
Creighton University
2500 California Plaza
Omaha, NE 68178

Dear Dr. Canning:

Tam writing to communicate the findings of my preliminary investigation into your
grievance filed with GME on February 27, 2016. The University policy on Sexual
Violence, Harassment, Discrimination, and Grievances allows for an initial investigation
to determine if there are facts sufficient to believe that a potential violation of University
policy has occurred.

We first met on Friday, May 13, 2016 to discuss your concerns and we met again on
Wednesday, May 18, 2016 to finish our conversation. From our two meetings and your
written documentation, you communicated the following concerns regarding your
interactions with Dr. Gaurev Goyal:

e Dr. Goyal asked you about a patient you transferred to the ICU while you were
working at the VA. You said you were uncomfortable with the question and the
comment he made. Around the same time, another resident was terminated from
the ICU and you indicated that this individual may have been a friend of Dr.
Goyal.

e While meeting with Dr. Lambrecht, you expressed concern about Dr. Goyal and
said he “did not care about notes getting done.” You also indicated that the door
was slightly ajar and Dr. Goyal may have heard your comments.

e You indicated that there was an exchange in December 2015 in front of Dr. Fox
where you corrected Dr. Goyal regarding an order. You also mentioned an
incident involving a patient who had deteriorated after you saw them that
moming.

e While working with Dr. Abu Hazeem, you said that Dr. Goyal made a joke about
dementia and that Dr. Abu Hazeem had noticed that “things were not good”
between you and Dr. Goyal.

: Office of Equity and Inclusion + EXHIBIT

2500 California Plaza - Omaha, Nebraska 68178 : J ff
3
2

Exhibit 10(b)

 

TARE
I have had the opportunity to follow-up on these concerns and wanted to share the
following information with you.

e Dr. Porter shared that the resident who was terminated from the VA had nothing
to do with you or Dr. Goyal. She indicated that this situation was completely
outside of anything you were involved with. Dr. Porter is not aware of Dr.
Goyal’s relationship with this individual, but since this termination was. not
related to you, Dr. Goyal would not have associated you with this action.

e You described the question about the move of a patient to the ICU as related to
your medical decision. Since you did not share any additional statements or
comments that would indicate the question was about anything other than your
medical decision, I did not find this interaction to be discriminatory or harassing
in nature,

e Dr. Lambrecht shared that he recalled your concerns to be about Dr. Goyal
“rushing” you and feeling as though you did not have time to complete your
work. He said he was unsure if Dr. Goyal heard your comments and said that Dr.
Goyal did not say anything to him about your comments.

e Dr. Lambrecht did not identify any harassment or discrimination in recollection of
events involving you and Dr. Goyal. He indicated that Dr. Goyal may have been
“frustrated” by your skill level at times, but Dr. Lambrecht did not perceive Dr.
Goyal’s comments or actions to be harassment.

¢ Dr. Abu Hazeem said that he did notice things were “not good” between you and
Dr. Goyal, but the comment was made in regards to Dr. Goyal being “overly
protective” of patients. Dr. Abu Hazeem said he spoke with Dr. Goyal about
allowing you teaching opportunities under his supervision, but did not tell him

anything else. Dr. Abu Hazeem does not recall any situations of harassment or
discrimination involving Dr. Goyal.

I did not find any evidence to indicate that Dr. Goyal put forth any harm or job
consequences for you. When I spoke with Dr. Porter, she confirmed that Dr. Goyal had
no input into decisions related to your residency, as he was a resident himself. She said

that all decisions related to your position were made by the Internal Medicine Program’s
Clinical Competency Committee.

Additionally, I spoke with Dr. Abu Hazeem and Dr. Lambrecht, two individuals who you
suggested had knowledge of Dr. Goyal’s interactions with you. Neither of them observed
any harassment or discrimination on the part of Dr. Goyal.

In addition to your above listed concerns, you presented me with a request on May 18,
2016 to review Dr. DeVrieze’s performance evaluation, specifically in regards to an
answer he indicated was incorrect. You asked for Dr. Silberstein to review the
appropriateness of this answer. In addition, you asked to review this evaluation with Dr.
Devrieze and were denied that request and wanted to know if that was in conformance
with GME policy. Finally, you asked for access to all of your evaluations, including
those done by peers and medical students.

> Office of Equity and Inclusion :
2500 California Plaza - Omaha, Nebraska 68178

Exhibit 10(b)
On May 23, 2016, I sent you an update and let you know that Dr. Porter confirmed all
residents only have access to faculty evaluations, not evaluations done by other residents
or medical students. Also, when we met on May 18, I shared with you that I would not
contact Dr. Silberstein regarding your medical question, as that is outside of my office
scope. My office specifically reviews complaints of harassment and discrimination.

Regarding your request for review of your evaluation:

e ‘You submitted a request to Dr. Cichowski on March 2 for a review of your
evaluation with Dr. Devrieze and this request was denied on March 7.

e Per GME policy “Resident Due Process and Grievance Policy” Section 2,
residents have a series of steps they can take to challenge a performance
evaluation. Per policy, the program director can chose to uphold the evaluation,
which is what happened on March 7. There is an appeal option listed within the
policy if you would like to challenge that decision and that appeal would go
before the Clinical Competency Committee.

Having conducted a thorough review of your allegations in relation to the Sexual
Violence, Harassment, Discrimination, and Grievances policy, I have not found facts
sufficient to believe that a potential violation of the policy, specifically harassment
or discrimination, has occurred. At this time, my office will not pursue any further
action regarding your grievance.

Thank you for taking the time to report this to the Office of Equity and Inclusion and
speaking with me regarding your concerns.

Sincerely,

Allison 8. Taylor, M.S. Ed
Executive Director
Office of Equity and Inclusion

ce: File

: Office of Equity and Inclusion -
2500 California Plaza - Omaha, Nebraska 68178

Exhibit 10(b)
